      Case 1:20-cv-00829-JPW Document 81 Filed 08/18/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JOSEPH DRENTH, et al.,               :   Civil No. 1:20-CV-00829
                                     :
           Plaintiffs,               :
                                     :
           v.                        :
                                     :
KATHY BOOCKVAR, et al.,              :
                                     :
           Defendants.               :   Judge Jennifer P. Wilson
                                   ORDER
     AND NOW, on this 18th day of August, 2020, for the reasons stated in the

accompanying memorandum, IT IS ORDERED AS FOLLOWS:

  1. Defendants’ motion for summary judgment (Doc. 50) is GRANTED.

  2. Plaintiffs’ motion for summary judgment (Doc. 48) is DENIED.

  3. Both parties’ motions in limine and Plaintiffs’ motion to reopen discovery

     (Docs. 58, 77, 79) are DENIED AS MOOT.

  4. The Clerk of Court is directed to enter judgment in Defendants’ favor and

     close this case.

                                     s/Jennifer P. Wilson
                                     JENNIFER P. WILSON
                                     United States District Court Judge
                                     Middle District of Pennsylvania
